Citation Nr: 1721205	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-03 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for paralysis agitans.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to June 1981.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon a preliminary review of the record, the Board has determined that further development is necessary prior to adjudication by the Board.

The Veteran is claiming that he is entitled to presumptive service connection for diabetes mellitus and paralysis agitans based on exposure to herbicide agents.

The Board notes that the basis of the RO's denial of service-connection for diabetes mellitus and paralysis agitans currently on appeal is the lack of a verified service in the Republic of Vietnam, as docking in Da Nang Harbor alone does not qualify as service in the Republic of Vietnam for the purposes of awarding presumptive service-connection, without evidence that the Veteran actually went ashore.

The Veteran served on two ships, the U.S.S. Walke (DD-723) and the U.S.S. Higbee (DD-806) in the offshore waters of Vietnam.  While both ships did have brief periods of service in inland waterways, the evidence of record suggests that the ships were not located on inland waterways while the Veteran was on the ships.

The Veteran's wife has submitted a statement and other evidence indicating that the U.S.S. Higbee may have been attacked and, after the attack, may have docked at Da Nang Harbor for repairs in or around April 1972.  The Veteran's wife indicated that the Veteran may have gone ashore while the U.S.S. Higbee was docked at Da Nang Harbor.

Evidence of the U.S.S. Higbee being docked in Da Nang Harbor and possibly of the Veteran going ashore during that time is likely to be reflected in a ship's command history, muster rolls, or deck logs.  Up to this point, the Veteran had not provided any evidence that he may have gone ashore into the Republic of Vietnam, so no meaningful development of his allegations could be undertaken. 

In light of the need for remand to obtain additional records for the U.S.S. Higbee, another attempt should be made to obtain evidence from the Veteran.  On remand, the Veteran should be asked to provide any additional evidence, such as "buddy statements" from others who were present, or other documentary evidence that could show that he went ashore in Vietnam during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the AOJ should undertake the appropriate efforts to obtain and associate with the claims file any records from all appropriate sources that could show that the U.S.S. Higbee docked in Da Nang Harbor or that the Veteran entered the Republic of Vietnam, including but not limited to the command history, deck logs, and muster rolls of the U.S.S. Higbee for April 1972 and May 1972.

2. Next, the AOJ should contact the Veteran and request that the Veteran provide any additional information which could show that he went ashore into the Republic of Vietnam during service.

3. The AOJ shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed re-adjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


- 2 -


